Title: From George Washington to Carlyle & Adam, 9 March 1765
From: Washington, George
To: Carlyle & Adam



Gentn
Mount Vernon 9th March 1765.

So soon as Mr Lund Washington returns from Fredk I shall cause my Wheat to be delivered at your Landing on four Miles run Creek, if Flats can get to it conveniently: but previous to this I shoud be glad to know determinately upon what terms you expect to receive it that is whether by weight or measure. I once thought I had agreed with Colo. Carlyle at 58 lbs. to the Bushel but it seems it was otherwise be that as it will you may beleive me sincere when I tell you that it is a matter of very great indifference to me whether it is fixed at this or suffered to stand as it is consequently at any greater weight you may be assured I never shall it being a thing extreamely doubtful from every tryal I have been able to make with Steelyards whether I shoud gain or loose by a Contract of this kind. The Wheat from some of my Plantation’s by one pair of Steelyards will weigh upwards of 60 lbs., by another pair less than 60 lbs. and from some other places it does not weigh 58 lbs. and better wheat than I now have I do not expect to make during the term of our Contract at least whilst I continue to sow a good deal of Ground. The only Reason therefore which Inclines me to sell by weight at a medium which I think just & equitable is that it may be a

means of avoiding all kinds of Controversy hereafter for I am perswaded that if either of us gains by it it must be you; I may be encouraged indeed to bestow better Land to the growth of Wheat than old Corn Ground & excited perhaps to a more husbandlike preparation of it but to do either of these is much more expensive than the method now practiced and in fact may not be so profitable as the slovenly but easy method of raising it in Corn Ground—If it shoud, and my Wheat be the better for it thereby it is a truth I believe universally acknowledged that for every pound it gains after it is once got to a midling-weight it increases the flour in a ten fold proportion.
You were saying that the Standard for Wheat at Philadelphia was 58 lbs. and at Lancaster 60 lbs. I have taken some pains to enquire likewise into this matter, & am informd that 58 is a much more general weight than the other all over Pensylvania & Maryland (where there wheat is better than ours can be till we get into the same good management) and Colo. Tuckers Miller—a Man from the Northward upon high Wages—who I see whilst I was last below assured me that very few Bushels out of the many thousands of Wheat which he receives for Colo. Tucker reachd 58 lbs., However that you may not think I have other motives than those declared for mentioning these things I shall only observe that as you are sensible by my present Contract I am not restricted to Weigh but obliged only to deliver clean Wheat and as good as the year & Seasons will generally admit of I will nevertheless in order to remove every cause of dispute which can possibly arise fix the weight, if it is agreeable to you at fifty eight pounds per Bushel & to be paid a penny for every pound over that weight and deduct a penny for every pound it is under—If you do not choose this the Contract must then remain as it now stands. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

